Title: 27th.
From: Adams, John Quincy
To: 


       A List of the Present, junior Sophister Class
       William Lovejoy Abbot.
       *Abiel Abbot
       *John Quincy Adams.
       Jonathan Amory
       Samuel Angier
       *William Amherst Baron Barron
       *Benjamin Beale
       *James Bridge.
       *Josiah Burge
       John Chandler.
       Thomas Chandler
       *Gardner Leonard Chandler
       Caleb Child
       
       *William Cranch
       *Joshua Cushman
       Peter Eaton
       *Oliver Fiske
       John Murray Forbes
       Bossinger Bossenger Foster
       **Nathaniel Freeman
       Timothy Fuller
       Thomas Hammond
       *Thaddeus Mason Harris
       Walter Hunnowell Hunnewell
       Joseph Jackson
       Asa Johnson
       Ephraim Kendall
       Nathaniel Laurence Lawrence
       Ebenezer Learned
       *Moses Little
       James Lloyd
       James Lovell.
       William Mason
       Daniel Mayo
       Samuel Mead
       Ephraim Morton
       *Hezekiah Packard
       Nathaniel Shepherd Prentiss.
       Samuel Putnam
       Isaac Rand.
       John Sever
       Solomon Vose
       John Jones Waldo
       Francis Welch
       Leonard White
       Richard Whitney
       Samuel Willard.
       Samuel Williams.
       No reciting this day, nor indeed this week. The Scholars that live near Cambridge, commonly come and enter their names in the Buttery, and then go home again, and stay the remainder of the Week. I went down to the President’s in the morning to carry a Letter to him. Spent my Time in writing, reading, and playing on the flute. Lodg’d with my brother.
      